DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2020, 6/11/2020, 2/18/2021, 5/28/2021, 8/30/2021 and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention I and Species I in the reply filed on 12/13/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “the sidewall-facing terminal is part or a conductive region” (emphasis added) in line 2 of the claim, which appears to be a grammatical/typographical error and thus the Examiner suggests amending the limitation to “the sidewall-facing terminal is part of a conductive region”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the packaged semiconductor devices" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the top and bottom surfaces [of the encapsulant body]" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Note the dependent claims 2-10 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagaila (US 2012/0217644 A1).
Regarding independent claim 1, Pagaila discloses a method of forming a semiconductor device, comprising: 
providing a carrier 140 (“carrier”- ¶0043) (see Fig. 4a); 
mounting a plurality of semiconductor dies 124 (“semiconductor die”- ¶0039) on the carrier 140 (see Figs. 4a-4b); 
forming a region of electrically insulating encapsulant material 146 (“encapsulant”- ¶0046) on the carrier 140 that covers each of the semiconductor dies 124 (see Fig. 4c); 
removing sections of the encapsulant material 146 to form gaps 148 (“vias”- ¶0048) in the region of electrically insulating encapsulant material 146 between each of the semiconductor dies 124 (see Figs. 4d-4e); 
forming electrically conductive material 152 (“electrically conductive material... conductive THVs”- ¶0049) within the gaps 148 (see Fig. 4f); and 
singulating the region of electrically insulating encapsulant material 146 along each of the gaps 148 to form a plurality of discrete encapsulant bodies 146 (¶0054) (see Fig. 4i); 

wherein for each of the packaged semiconductor devices the sidewall-facing terminal 174 is electrically connected to the semiconductor die 124 of the respective packaged semiconductor device (¶0061) (see Figs. 10a-10b), 
wherein the sidewall-facing terminal 174 of each packaged semiconductor device is provided from the electrically conductive material 152 formed within the gaps 148 (¶0061) (see Figs. 10a-10b).
Regarding claim 2, Pagaila discloses wherein for each of the packaged semiconductor devices the sidewall-facing terminal 174 extends completely between top and bottom surfaces of the encapsulant body 146 (see Figs. 10a-10b).
Regarding claim 3, Pagaila discloses wherein after singulating the region of electrically insulating encapsulant material 146, each of the packaged semiconductor devices comprises a notch in the sidewall of the encapsulant body 146 that extends between the top and bottom surfaces, and wherein for each of the packaged semiconductor devices, the sidewall-facing terminal 174 is disposed within the notch (see Figs. 10a-10b).
Regarding claim 4, Pagaila discloses the method further comprising performing a further cutting step (i.e., the “singulating” step to from THVs 174- ¶0061) after singulating the region of electrically insulating encapsulant material 146 such that the sidewall of the encapsulant body 146 is substantially coplanar to the sidewall-facing since the edge portions of 174 are coplanar with the sidewalls of 146 (see Figs. 10a-10b).
Regarding claim 5, Pagaila discloses wherein for each of the packaged semiconductor devices the sidewall-facing terminal 174 is part or a conductive region that continuously extends from the sidewall to one or both of the top and bottom surfaces of the encapsulant body 146 (see Figs. 10a-10b).
Regarding claim 10, Pagaila discloses wherein each of the semiconductor dies 124 comprises a plurality of conductive terminals 132 (“contact pads”- ¶0041) disposed on a main surface, and a rear surface opposite from the main surface, and wherein the semiconductor dies 124 are each mounted on the carrier 140 such that the main surface faces away from the carrier 140 (see Fig. 4b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila in view of Camacho et al. (US 2015/0279778 A1, hereinafter “Camacho”).
Regarding claim 6, Pagaila does not expressly disclose wherein the encapsulant material comprises a laser-activatable mold compound, and wherein forming the electrically conductive material within the gaps comprises: applying a laser on the laser activatable mold compound thereby forming a laser activated surface in the laser activatable mold compound; and performing a plating process that selectively forms the electrically conductive material in the laser activated surface.

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pagaila such that wherein the encapsulant material comprises a laser-activatable mold compound, and wherein forming the electrically conductive material within the gaps comprises: applying a laser on the laser activatable mold compound thereby forming a laser activated surface in the laser activatable mold compound; and performing a plating process that selectively forms the electrically conductive material in the laser activated surface as taught by Camacho for the purpose of utilizing a suitable and well-known composition for the encapsulant material and associated process of forming an electrically conductive material attached to the encapsulant material which achieves finer registration tolerances, finer line and space, process streamlining, lower equipment footprint, and less wet chemical processes, as well as a higher level of alignment 
Regarding claim 8, the combined teachings, particularly Camacho discloses wherein the plating process is an electroplating process (¶0101).
Regarding claim 9, the combined teachings, particularly Camacho discloses wherein the plating process is an electroless plating process (¶0101).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record including Pagaila and/or Camacho, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein forming the region of electrically insulating encapsulant material comprises encapsulating each of the semiconductor dies with a first mold compound material, and forming the laser-activatable mold compound on the first mold compound material such that the laser-activatable mold compound is exposed at outer surfaces of the discrete encapsulant bodies”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pagaila et al. (US 2012/0217643 A1), which discloses a method for forming a semiconductor device comprising forming electrically conductive material on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895